UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7559


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LEE BENTLEY FARKAS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:10-cr-00200-LMB-1)


Submitted: April 28, 2017                                         Decided: May 5, 2017


Before MOTZ, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lee Bentley Farkas, Appellant Pro Se. Karen Ledbetter Taylor, Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lee Bentley Farkas appeals the district court’s orders denying his “motion to

forfeit direct proceeds of crime or substitute assets” and his motion for reconsideration.

We have reviewed the record and find no reversible error. Accordingly, we affirm

substantially for the reasons stated by the district court. United States v. Farkas, No.

1:10-cr-00200-LMB-1 (E.D. Va. filed Oct. 3 & entered Oct. 4, 2016; filed & entered Oct.

21, 2016); see Ponormo v. United States, 814 F.3d 681, 686 (4th Cir. 2016) (recognizing

that issues raised for first time on appeal will not be considered absent exceptional

circumstances); Young v. United States, 489 F.3d 313, 315 (7th Cir. 2007) (“[A] criminal

forfeiture is part of the defendant’s sentence and must be challenged on direct appeal or

not at all.”); United States v. Pelullo, 178 F.3d 196, 202 (3d Cir. 1999) (recognizing that

“the order of forfeiture entered at sentencing is a final order with respect to the defendant

from which he can appeal,” as it “conclusively determines all of the defendant’s interest

in the forfeited property” and “the defendant generally has no standing to participate in

the ancillary proceeding that takes place after the forfeiture order is entered at

sentencing”).    We deny Farkas’ emergency motion for issuance of a temporary

restraining order.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                AFFIRMED




                                             2